Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection meets the newly claimed limitations.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13 recites “supply port is arrange” and should recite “supply port is arranged”. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2013/0320589).

Regarding claim 1, Fujita meets the claimed molding apparatus (imprint apparatus 100, Fig. 1, [0015]) for molding a composition on a substrate (substrate 5) by using a mold, (mold 3) comprising: 
a mold holding unit configured to hold the mold; a moving unit (substrate stage 7 and driving mechanism, [0016]) configured to hold and move the substrate; and a first supply port (gas flow forming section 10-1, Fig. 4)  configured to supply gaseous matter (gas supply section 11 [0024])  between the substrate and the mold from a direction above the substrate; (gas flow from 10-1 to the area above substrate 5, see Fig. 2 and 4) a second supply port (second gas flow forming section 10-2, Fig. 4) and the upper face of the moving unit; (gas flow from 10-1 to the area above stage 7, see Fig. 2 and 4)  and a control unit configured to control the supply of the gaseous matter from the first supply port and the second supply port, (the controller 14 can select the second gas flow forming section 10-2, [0030]) wherein the first supply port is arranged in a periphery of the mold holding unit, (part 10 is at the periphery of substrate 5, see Fig. 1)  wherein the second supply port is arrange[d], across the space, in a position opposing to the side face of the substrate, or in the lower side of the space, (second gas flow forming section 10-2 is across the substrate 5, Fig. 4) wherein, when the moving unit holds and moves the substrate of which a molding area is supplied with the composition, the control unit controls the supply of the gaseous matter to be supplied from both of the first supply port and the second supply port. (the controller 14 can use both the first gas flow forming section 10-1 and second gas flow forming section 10-2 when the substrate stage 7 moves, see [0031]).
Furthermore, Examiner notes the claims recites intended use of the apparatus, see MPEP 2114, and the apparatus of Fujita is capable of being used in the steps of blowing gas before or after the composition (resin) is applied, [0026].
Fujita does not explicitly teach the second supply port is configured to supply the gaseous matter to a space surrounded by a plurality of faces including the side face of the substrate.
Figure 2 of Fujita depicts the side of substrate 5 is exposed to gas flow 12 between height H3 and height H4. Fujita teaches varying the H1, H2, H3, and H4, to improve the interval between the mold 3 and the substrate stage 7 so that the gas flow forming section 10 passes below the mold 3, see [0022]-[0023]. Thus, a lower height of H4 would expose more of the side face of the substrate 5 while supplying gas to the top face of substrate 5. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine a port 10a with lower value of H4 in order to be effective in terms of suppressing adhesion of particles to the substrate 5, see [0022]
  

Regarding claim 2, Fujita meets the claimed wherein the supply port is arranged at a position lower than an upper face of the substrate held by the moving unit. (Fujita teaches a maximum height H4 of the changing section 10b is lower than a height H3 of the upper surface of the substrate 5, [0022], Fig. 2)

Regarding claim 3, Fujita meets the claimed wherein the moving unit (stage 7, Fig. 2) includes an auxiliary member (unlabeled section of stage 7 that is outside 10a, see annotated Fig. 2 below) that surrounds the periphery of the substrate (substrate 5) held by the moving unit.
Regarding claim 4, Fujita meets the claimed wherein the second supply port is arranged on an upper face (10a is in the top face of stage 7, Fig. 2, Examiner notes the curve of exit port is interpreted as both a side face and top face of auxiliary member) of the moving unit at a position between the substrate held by the moving unit and the auxiliary member. (10a is between substrate 5 and unlabeled section of stage 7 that is outside 10a).

Regarding claim 5, Fujita does not explicitly teach a third supply port that is different from the first supply port and second supply port is arranged on a side face of the auxiliary member which faces a side face of the substrate held by the moving unit.
Fujita teaches three or more gas flow forming sections 10, [0032]. Fujita teaches varying the H1, H2, H3, and H4, to improve the interval between the mold 3 and the substrate stage 7 so that the gas flow forming section 10 passes below the mold 3, see [0022]-[0023].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine a port 10a with lower value of H4 (top facing) and a port 10a with a higher value of H4 and lower H2 (side facing) in order to be effective in terms of suppressing adhesion of particles to the substrate 5, see [0022]
  

Regarding claim 7, Fujita does not explicitly teach the claimed, wherein a difference between a height of the upper face of the auxiliary member (H4) and a height of the upper face of the substrate (H3) held by the molding unit is 1 mm or less.
Fujita teaches the maximum height H4 of the changing section 10b is lower than a height H3 of the upper surface of the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the H4 and H3 difference to be 1 mm or less because an arrangement is advantageous in terms of preventing interference between the gas flow forming section 10 and the structure on mold 3, see [0022].


Regarding claim 8, Fujita meets the claimed wherein the gaseous matter supplying unit includes the plurality of supply ports including the first and second supply ports, (Fujita teaches three or more gas flow forming sections 10, [0032]) and switches the supply port for supplying the gaseous matter based on a position of a molding area on the substrate where the composition is molded. (valves 13-1 and 13-2 which control supply of a gas to the first gas flow, see [0028] Fig. 4).


Regarding claim 9, Fujita meets the claimed, wherein the moving unit includes dividing members for dividing a space between the substrate held by the moving unit and the auxiliary member into a plurality of spaces, (Fig. 4 depicts the ports 10-1 and 10-2 to be divided by sections of stage 7. Fujita teaches selecting regions for gas flow, [0030], Fig. 3) and at least one of the supply ports is arranged in each of the spaces. (Fig. 4) 



Regarding claim 10, Fujita meets the claimed wherein the second supply port supplies . (valves 13-1 and 13-2 which control supply of a gas to the first gas flow, see [0028] Fig. 4) gaseous matter containing at least any one of helium (helium [0025]) and carbon dioxide.

Regarding claim 11, Fujita meets the claimed, the second supply port supplies the gaseous matter when the first supply port supplies the gaseous matter. (the controller 14 can use both the first gas flow forming section 10-1 and second gas flow forming section 10-2 when the substrate stage 7 moves, see [0031]).
Furthermore, Examiner notes the claims recites intended use of the apparatus, see MPEP 2114, and the apparatus of Fujita is capable of delivering gas to one or all sections, see [0030].


Regarding claim 12, Fujita meets the claimed wherein the first supply port supplies (valves 13-1 and 13-2 which control supply of a gas to the first gas flow, see [0028] Fig. 4) gaseous matter supplying unit supplies gaseous matter containing at least any one of helium (helium [0025])  and carbon dioxide.


Regarding claim 13, Fujita meets the claimed, further comprising a composition supplying unit (coating unit 1, Fig. 1) configured to supply the composition to a molding area on the substrate, ([0015]) wherein the second gaseous matter supplying unit supplies the gaseous matter while the moving unit (substrate stage 7 and driving mechanism (not shown), [0016]) is moving the molding area from a position facing the composition supplying unit to a position facing the mold holding unit. Furthermore, Examiner notes the claims recites intended use of the apparatus, see MPEP 2114, and the apparatus of Fujita is capable of being used in the steps before or after the composition (resin) is applied, [0026].

Regarding claim 14, Fujita meets the claimed wherein the molding apparatus brings a pattern of the mold into contact with the composition to mold a pattern of the composition. (transfer the pattern of the mold 3 onto the substrate 5, [0015]).

Regarding claim 15, Fujita meets the claimed, wherein the molding apparatus brings a planar face portion of the mold into contact with the composition (the mold 3 has, for example, a rectangular shape, a protrusive portion at the center of a surface opposed to the substrate 5, and a three-dimensional pattern (for example, a circuit pattern) formed in the protrusive portion, see [0020]) to planarize the composition. (Examiner notes the areas of the mold without a protrusion are planarized.)  
Furthermore, Examiner notes the claims recites intended use of the apparatus, see MPEP 2114, and the apparatus of Fujita is capable of being used with blank molds that are planar. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2013/0320589) in view of Horibe (US 2013/0323431 A1). 

Regarding claim 6, Fujita does not meet the claimed wherein the moving unit includes a shielding member that covers the space.
Horibe meets the claimed wherein the moving unit includes a shielding member that covers the space. (Horibe teaches supply air at port K1 where the top of the port is covered on the upper side with wall 3a, Fig. 1B, [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to vary the angle of the air port of Fujita to be horizontal with a side wall on the upper side as taught by Horibe because the air port in the periphery allow for clearance of the nanoimprint apparatus, see [0023].

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2013/0320589) in view of Lu (US 2010/0096764 A1). 

Regarding claim 18, Fujita does not explicitly teach wherein the second supply port is arranged on a side face of the auxiliary member that faces a side face of the substrate held by the moving unit.
Lu meets the claimed wherein the second supply port is arranged on a side face of the auxiliary member that faces a side face of the substrate held by the moving unit. (Lu teaches wherein the dispensing of the mass flow rate of gas towards the substrate includes disposing a plurality of opposing nozzles on a first side and a second side of the substrate, see claim 5 of the PG Pub and Figure 1, part 300.)
It would have been obvious to one of ordinary skill in the art before the effective filing of the present application to modify the gas supply port of Fujita to be arranged on a side face in order to reduce or eliminate non-uniform evaporation during a fabrication process, see Lu Abstract.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshiba et al. (US 2010/0237045). 

Regarding claim 19, Koshiba meets the claimed molding apparatus (pattern forming apparatus, Fig. 1, [0027]) for molding a composition on a substrate (substrate 3) by using a mold, (template 1) comprising: a moving unit (stage 5) configured to hold and move the substrate; and a gaseous matter supplying unit (gas supply mechanism comprises gas flow nozzles 41, [0129], Fig. 9) comprising a supply port arranged in a manner surrounding the substrate held by the moving unit; (gas 40, Fig. 9) and a control unit configured to control the gaseous matter supplying unit, (flow rates can be controlled by, for example, the precision regulator, see [0150]) wherein, in a case where the composition is supplied to the molding area that is a peripheral part of the substrate, the control unit performs control to supply the gaseous matter from the supply port while the moving unit holding and moving the substrate, (the gas flow rate is controlled so that the dependency of the volatilization amount on the gas flow rate in plural shot regions 34 becomes closer to the dependency of the volatilization amount on the gas flow rate in the shot region C, see [0155])  
Koshiba does not explicitly teach wherein, in a case where the composition is supplied to the molding area other than the peripheral part of the substrate, the control unit controls the gaseous matter supplying unit such that the supply amount of the gaseous matter from the supply port while the moving unit moving the substrate, to be smaller than the supply amount of the gaseous matter supplied while the moving unit moving the substrate in a case where the composition is supplied to the molding area of the peripheral part of the substrate.
Koshiba teaches a method for creating a gas flow recipe for each shot region, using the dependency of thickness of the light curable resin on the gas flow rate for each shot region on the substrate, see [0153], and the gas flow rate is controlled so that the dependency of the volatilization amount on the gas flow rate in plural shot regions 34 becomes closer to the dependency of the volatilization amount on the gas flow rate in the shot region C. This control of the gas flow rate is performed by using one or two or more of the four gas flow nozzles 41 represented in FIG. 9, see [0155]. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the present application to optimize the gas supply rate of Koshiba such that it will be smaller than the supply amount of the gaseous matter supplied at the peripheral part of the substrate in order to reduce the occurrence of pattern defects can be suppressed when forming a pattern on the substrate, see [0164].


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744